Citation Nr: 1302859	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  06-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C (or non-A, non-B hepatitis). 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to November 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2010, the Board issued a decision denying service connection for hepatitis.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court) and, in a February 2012 decision, the Court vacated the Board decision and remanded the issue for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In November 2012 correspondence, the Veteran requested a Board hearing via videoconference at the RO.  Because the Board may not proceed with a determination without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Board video hearings are scheduled by the RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  In accomplishing this, the RO is to note the concerns expressed by the Court in its February 2012 Memorandum Decision and, if such a hearing cannot be conducted, document all efforts made to hold the hearing. Upon completion of the hearing, or exhaustion of all required efforts to conduct a hearing, the case should then be processed in accordance with established appellate procedure, including all further development necessary.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



